VICTORIA L. FRANCIS
Assistant U.S. Attorney

 

U.S. Attorney’s Office =_
2601 an Ave. North, Suite 3200 F § LE .
Blllmgs, MT 59101 DEC 2 5 mo
Phone= (406) 247-4633 8 Dismctcoun
Fax: (406) 657-6058 C‘%'i‘;z£’ct _o; Momana
Email: victoria.francis@usdoj.gov B‘“'"gs
ATTORNEY FOR PLAINTIFF

UNITED STATES OF AMERICA

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
CV 18-123-BLG-SPW
Plaintiff,

vs. DEFAULT

THE ESTATE OF WARREN
MEREDITH, KNOWN AND
UNKNOWN HEIRS AND DEVISEES
OF WARREN MEREDITH, THE
ESTATE OF JANE MEREDITH,
KNOWN AND UNKNOWN HEIRS
AND DEVISEES OF JANE
MEREDITH, and YELLOWSTONE
COUNTY, a political subdivision of
the State of Montana,

Defendants.

 

 

S:\civi|\20lBVOOOBJ\defaulc.doch:

On December 18, 2018, Plaintiffs counsel filed a Motion for Entry of
Default against Defendants, the Estate of Warren Meredith, Known and Unknown
Hoirs and Devisees of Warren Meredith, the Estate of Jane Meredith, Known and
Unknown Heirs and Devisees of Jane Meredith. Defendants have failed to appear
or answer Plaintiff’s Complaint within the time prescribed by law.

Defendants Were duly served With a copy of the Summons and Complaint in
this action. However, they have failed to appear, plead, or otherwise defend
within the time allowed, and therefore, are now in default

DATED this Si§"`/”` day cf j;gr,em m f , 2018.

TYLER P. GILMAN
Clerk ofU.S. District Court

@'Wm/vw

By: Deputy Clerk

 

 

S:\civil\ZOiSVOOi)B]‘\defm.llx doch:

